DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 09/13/19. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7 and 10 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Montegrande (US Patent 6,544,185) or Kamiyama (JP 2017060587). 

Regarding claims 4, 7 and 10, Montegrande discloses the ultrasonic detector according to claim 1, wherein the marking light is disposed at an edge position of the detection surface, or the marking light is disposed at a position that is at a side of the ultrasonic probe and that is adjacent to the detection surface and wherein the marking light comprises N indicator lights, N being a positive integer greater than 1 and wherein distances between adjacent indicator lights of the N indicator lights are equal (see: col. 8, lines 55-65, col. 10, lines 61-66 and col. 13, lines 7-17).
Claims 13 and 16 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Kamiyama (JP 2017060587). 
Regarding claim 13, Kamiyama discloses an ultrasonic detection method applied to an ultrasonic imager, wherein the ultrasonic detection method comprises: determining (81) a marking position according to the information of the mark (51); (the determination unit 81 determines whether or not the position coordinates of the marker MK set in the three-dimensional space are included in the ultrasonic wave transmission / reception surface from which the position coordinates in the three-dimensional space are detected by the position specifying unit 51, then, the determination unit 81 determines that the position of the ultrasonic transmission / reception surface has reached a predetermined position when the position coordinates of the marker MK are included in the ultrasonic transmission / reception surface) and 
transmitting the marking position to the ultrasonic detector, for the ultrasonic detector to indicate a corresponding position of the marking position on a surface of a detected object (when the determination unit 81 determines that the position coordinates of the marker MK are included in the ultrasonic wave transmission / reception surface, the light emission control unit 82 causes the light emitting unit 12 to 
Regarding claim 16, Kamiyama discloses an ultrasonic imager, comprising: at least one processor (8); and a memory communicably connected with the at least one processor; wherein the memory stores an instruction executable by the at least one processor, when the instruction is executed by the at least one processor (the storage unit 9 is an HDD (Hard Disk Drive), a semiconductor memory (RAM) such as a RAM (Random Access Memory), a ROM (Read Only Memory), or the like. The ultrasonic diagnostic apparatus 1 may have all of HDD, RAM, and ROM as the storage unit 9. The storage unit 9 may be a portable storage medium such as a CD (Compact Disk) or a DVD (Digital Versatile Disk). The program executed by the control unit 8 is stored in a non-transitory storage medium such as an HDD or a ROM. The program may be stored in a non-transitory storage medium such as a CD or a DVD).
 causing the at least one processor (8) to perform an ultrasonic detection method comprising: acquiring a reflected ultrasonic signal transmitted by an ultrasonic detector (the echo data processing unit 4 performs processing for creating an ultrasound image on the echo data output from the transmission / reception beamformer 3. For example, the echo data processing unit 4 performs B mode processing such as logarithmic compression processing and envelope detection processing to create B mode data);
generating an ultrasonic image according to the reflected ultrasonic signal and displaying the ultrasonic image (the image display control unit 53 scans and converts 
acquiring information of a mark input by an operator based on the ultrasonic image (the marker setting unit 52 specifies the position coordinate of the marker MK in the three-dimensional space based on the position coordinate of the ultrasonic transmission / reception surface specified by the position specifying unit 51 and the position of the marker MK in the ultrasonic image UI); Next, in order to prepare for insertion of the puncture needle, the operator interrupts transmission / reception of ultrasonic waves in a desired cross section D and places the ultrasonic probe 2. When the preparation for inserting the puncture needle is completed, the operator adjusts the position and angle of the ultrasonic probe 2 so that the ultrasonic image UI for the desired cross section D is displayed again).
Allowable Subject Matter
Claims 2-3, 5-6, 8-9, 11-12, 14-15 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone and in combination does not disclose or suggest “wherein the ultrasonic detector further comprises a pressure sensor and a processor, the pressure sensor is disposed at the detection surface; the pressure sensor is configured to acquire a pressure value between the detection surface and the detected object and transmit the pressure value to the processor; the processor is configured to determine, according to the acquired pressure value, whether a control signal is transmitted to the marking light; wherein the control signal is used to control the marking light to be in a turn-on state or a turn-off state, the turn-on state or the turn-off state of the marking light being used to indicate the marking position” as recited in claim 1 and “wherein the information of the mark comprises a marked pattern; and the determining the marking position according to the information of the mark comprises: determining a pixel position, in the ultrasound image, of the marked pattern in the information of the mark; and determining a marking position of the pixel position on a detection surface .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861